DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons. 
Claim 1 recites the limitation "the current UV reactor" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “wherein the fluid applied to the UV reactor via the input of the flow chamber, when passing the inlet cone in combination with a flow guide located in said inlet cone, is applied a uniform helical flow path in an extent that all the fluid applied to the UV reactor, within the operation range of the current UV reactor, at least passes at least one UV-lamp at a distance to receive at least a prescribed Reduction UV radiation dose related to the current UV reactor, during passing of the fluid inside the UV reactor” which renders the claim vague and indefinite because it is 
Claim 3 recites the limitation “the method according to claim 1, comprising a longitudinal flow chamber having a longitudinal center axis, an input for entry of fluid in the flow chamber, and an output for fluid to exit the flow chamber…” However, claim 1 has already defined a UV reactor comprising a longitudinal flow chamber having a longitudinal center axis, an input for entry of fluid in the flow chamber, and an output for fluid to exit the flow chamber. Thus, it is unclear whether claim 3 is referring to the flow chamber defined in claim 1 or a separate flow chamber distinct from the flow chamber defined in claim 1.   
Claim 4 recites the limitation "the inner wall of the cone" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the inlet cone” in line 2. However, there are two occurrences of “an inlet cone” in previous claims 1 and 3 upon which claim 5 depends. Thus, it is unclear which inlet cone claim 5 is referring to.
Claim 5 recites the limitation “the inlet cone has a flow guide.” However, there are two occurrences of “a flow guide” in previous claims 1 and 3 upon which claim 5 depends. Thus it is unclear whether claim 5 is reciting an additional flow guide separate from those recited in previous claims 1 and 3.
Claim 11 recites the limitation "the first plate shaped ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the plate shaped bodies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said plates" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recited the limitation “said plates having one or more take outs for passing fluid into the UV reactor.” It is unclear as to what particular structural limitation is intended to be included or excluded by the claim language “one or more take outs for passing fluid into the UV reactor.” 
Claim 16 recites the limitation "the UV-lamps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 201545720) in view of Wong (US 6,657,205).
Regarding claims 1-8, 15, and 16, the reference Tank et al. discloses a UV reactor comprising a longitudinal flow chamber (9) having a longitudinal center axis, an input (1) for entry of fluid in the flow chamber, and an output (10) for fluid to exit the flow chamber, where at least the input of the flow chamber comprises an inlet pipe followed by an inlet cone (2) which as a part of the flow chamber increases the cross section of the channel from the inlet pipe to a cross section of the longitudinal flow chamber of UV reactor, the UV reactor having at least one longitudinal UV-lamp (7) parallel to but not coinciding with the longitudinal center axis, and where the UV-lamp (7) is arranged such that fluid can flow along a flow path from the input (1) to the output (10) via the flow chamber (9), and so that fluid flowing along the flow path can be exposed to UV-radiation as it flows from the input to the output to receive a Reduction UV dose (see Machine Translation, paras. [0024]-[0025]; Fig. 1). The reference Tank et al. is, however, silent with respect to providing a flow guide in the inlet cone (2) so as to impart a helical flow to the fluid as it flows along the flow path from the input (1) to the output (10) of the UV reactor. The reference Wong teaches a turbine-boosted UV reactor (1) in which fluid flowing through the UV reactor for UV treatment is imparted to form a whirlpool rotating at a high speed as it flows along a flow path from an input (11) to an output (12) of the UV reactor in order to enhance the sterilization effect and reduce the frequency for maintenance of the UV reactor (see Abstract; col. 3, line 46 to col. 4, line . 
Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 9-12 and 14, the claims would be allowable because the prior art of record does not disclose or fairly suggest the feature wherein the inlet pipe comprises a flow rectifier comprising of at least one plate shaped body located in the inlet pipe, as recited in claim 9. 
Regarding claim 13, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature wherein the first plate shaped ring of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774